Citation Nr: 1329631	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  08-32 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for sarcoidosis, to 
include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1967 to May 
1969.  
 
This case is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO denied service 
connection for sarcoidosis.  
 
In July 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge (VLJ) sitting in 
Washington, DC.  A transcript of his testimony is associated 
with the claims file.  
 
The appeal was remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC, in August 2010 and December 
2012 for additional development of the record.  Upon 
completion of the requested development, the case was 
returned to the Board.  
 
In November 2011, April 2012, and August 2012, the Board 
requested expert medical opinions to answer pertinent 
medical questions in this case.  Responses to those requests 
were received in March 2012, April 2012, and August 2012, 
respectively. 

The Board has reviewed the Veteran's claims folder and the 
record maintained in the Virtual VA paperless claims 
processing system.
 
In a statement dated in October 2010, the Veteran requested 
that his claim for service connection for posttraumatic 
stress disorder be reopened.  As this matter has not yet 
been adjudicated, it is referred to the RO for the 
appropriate action.




FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; 
accordingly, exposure to herbicides is presumed.  

2.  Sarcoidosis is not related to military service and is 
not a presumptive disorder for exposure to herbicides.


CONCLUSION OF LAW

Sarcoidosis was not incurred in active service, nor may it 
be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for 
sarcoidosis, to include as due to herbicide exposure.  In 
the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

Stegall concerns

As noted above, in August 2010 and December 2012, the Board 
remanded this claim and ordered the agency of original 
jurisdiction (AOJ) to schedule the Veteran for a VA 
examination and associate a report of the examination with 
his claims folder.  The Veteran's claim was then to be 
readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was 
provided with a VA examination for his sarcoidosis in 
September 2010, and a report of the examination was 
associated with his claims folder.  The Veteran's claim was 
readjudicated via February 2011 and March 2013 supplemental 
statements of the case (SSOC).  While complete PFT results 
were not obtained following the December 2012 remand, such 
is not prejudicial as the Board finds herein that the 
Veteran arguably has a current disability.

Accordingly, the Board's remand instructions have been 
substantially complied with.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also defines the 
obligations of VA with respect to its statutory duty to 
assist a claimant in the development of his claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2012), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2012), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).
In the case at hand, the record reflects that the 
originating agency provided the Veteran with the required 
notice, to include notice of the disability rating and 
effective date elements of the claim, by a letter mailed in 
December 2007, prior to the initial adjudication of his 
claim.  In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2012).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim.  The pertinent evidence 
of record includes the Veteran's statements, service 
treatment records, as well as VA and private treatment 
records.  

As noted above, the Veteran also was afforded a hearing 
before the undersigned VLJ during which he presented oral 
argument in support of his service connection claim.  In 
Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United 
States Court of Appeals for Veterans Claims (Court) held 
that 38 C.F.R. § 3.103(c)(2) (2012) requires that the 
VLJ/DRO who chairs a hearing fulfill two duties to comply 
with the above the regulation.  These duties consist of (1) 
the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been 
overlooked.  Here, the VLJ noted the issue on appeal during 
the hearing and the Veteran provided testimony concerning a 
nexus between current disability and his military service.  
Significantly, neither the Veteran nor his representative 
has asserted that VA failed to comply with 38 C.F.R. § 
3.103(c)(2), nor has he identified any prejudice in the 
conduct of the Board hearing.  Thereafter, the case was 
remanded for an examination and to obtain additional medical 
evidence.

Additionally, a VHA opinion was obtained in August 2012.  
The VHA report reflects that the examiner reviewed the 
Veteran's past medical history and provided an opinion that 
was supported by a rationale.  The Board therefore concludes 
that the VHA opinion is adequate.  See 38 C.F.R. § 4.2 
(2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board notes that the Veteran has submitted statements in 
support of his claim from Dr. Ford, who has treated him for 
many years.  Pursuant to the August 2012 Board remand, the 
AOJ was directed to obtain records from Dr. Ford, as well as 
Dr. Phillips and Dr. Carmack.  In a January 2013 letter, the 
Appeals Management Center (AMC) requested that the Veteran 
return a signed and dated VA Form 21-242 Authorization and 
Consent to Release Information in order to obtain these 
treatment records.  As evidenced by the claims folder, the 
Veteran did not return a signed and dated medical 
authorization form.    

Although the absence of the private treatment records from 
Dr. Ford, Dr. Phillips, and Dr. Carmack is regrettable, the 
Board finds that VA adjudication of the appeal may go 
forward without these treatment records because the Veteran 
had an obligation to assist VA in the development of his 
sarcoidosis claim by providing  signed and dated medical 
authorization forms.  See Wood v. Derwinski, 1 Vet. App. 
190. 192 (1991) ("the duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."); See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) [VA's duty to assist is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim].  The 
Board's decision to not remand the appeal for a third time 
to obtain these records is supported by the fact that the 
AMC made a sufficient attempt to obtain the private 
treatment records.  

The Board finds that under the circumstances of this case, 
VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2012).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative.  He was 
afforded a hearing before the undersigned in July 2010.

Accordingly, the Board will proceed to a decision.

Service connection for sarcoidosis

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2012).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) . 

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii).  If so, the veteran is 
thereby entitled to a presumption of service connection for 
certain disorders listed under 38 C.F.R. § 3.309(e).  These 
diseases are chloracne; type II diabetes; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset); porphyria 
cutanea tarda; prostate cancer; respiratory cancers; AL 
amyloidosis, and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R.     § 3.309(e) (2012). 

In this case, the Board acknowledges that VA regulations do 
not provide for presumptive service connection for 
sarcoidosis.  Notwithstanding the foregoing, the United 
States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  The Court has specifically held that 
the provisions of Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In this case, the medical evidence of record arguably 
indicates diagnoses of sarcoidosis. See, e.g., a September 
2010 VA examination report.  

Concerning in-service disease, the Veteran's service 
treatment records, to include his May 1969 separation 
examination, are absent any complaints of or treatment for 
sarcoidosis.  On the contrary, the first competent 
postservice evidence of symptoms associated with sarcoidosis 
is dated in 1976.  This was more than 5 years after the 
Veteran's discharge from active duty.  

The lack of time between service discharge and onset of 
disability does not preclude establishing service connection 
for this disability if the competent evidence shows that the 
disability is related to an in-service event such as the 
Veteran's claimed in-service herbicide exposure.  In this 
regard, service personnel records confirm the Veteran's 
service in the Republic of Vietnam.  Furthermore, the Board 
presumes that the Veteran was exposed to herbicides during 
his service in Vietnam.  See 38 U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  

As discussed above, according to 38 C.F.R. § 3.309(e) 
(2012), certain diseases may be presumed to be related to 
exposure to herbicides; the Veteran's claimed disability, 
however, sarcoidosis is not included in the above-indicated 
diseases associated with exposure to an herbicide agent.  
See 38 C.F.R. § 3.309(e) (2012).  The competent and 
probative evidence of record shows that the Veteran has been 
diagnosed with sarcoidosis; this is not a presumptive 
condition under 38 U.S.C.A. § 1116(b).  Therefore, the 
Veteran's sarcoidosis may not be presumed to be related to 
herbicide exposure.  However, service connection based on 
direct causation may still be established pursuant to Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Turning to the crucial question of a causal relationship, 
the Board finds that the preponderance of the evidence is 
against finding that sarcoidosis is related to his military 
service, to include herbicide exposure. 

In September 2010, a VA examiner indicated that the etiology 
of sarcoidosis is unknown but the different rates of 
incidents and prevalence among different geographic regions 
of the world are consistent with the view that environmental 
exposures or important determinants put one at risk for 
developing sarcoidosis.  Epidemiologic studies from the 
1950s to the 1970s associated sarcoidosis with specific 
environments such as exposure to pine pollen, pica, or the 
lumber industry.  
More recent studies suggest that fire places, wood stoves 
and home mold exposure are associated with increased risk.  
Certain occupations such as military personnel, fire rescue 
workers and health care workers have also been associated 
with a higher risk of developing sarcoidosis.  According to 
the examiner, there is substantial evidence to support a 
genetic basis with a susceptibility to developing 
sarcoidosis.  Moreover, she stated that while environmental 
factors including exposure to humid environments and 
pesticides have been postulated, there is no clear link 
between exposure to agent orange and the development of 
sarcoidosis.  The examiner cited to medical literature in 
her opinion.  

In August 2012, due to the complexities of the medical 
issues involved, the Board, pursuant to 38 C.F.R. § 20.901 
(2012), requested a VHA opinion from a pulmonologist to 
address whether the Veteran's sarcoidosis is related to his 
military service, to include herbicide exposure.  

In her August 2012 report, the VHA reviewer, Dr. E.G., 
concluded that "[i]t is less likely as not that the 
[V]eteran's sarcoidosis is related to his active service, to 
include as due to in-service herbicide exposure."  Dr. 
E.G.'s rationale for her conclusion was based on her review 
of the Veteran's medical history and her review of medical 
literature.  Specifically, she reported that there is no 
published data linking Agent Orange to sarcoid.  
Furthermore, she noted the Veteran's report that he had 
worked in the coal mining industry from 1970 to 1994.  
However, she reported that coal dust has not been proven to 
be an etiologic agent for sarcoidosis.  She further noted 
that inorganic materials such as silica can initiate 
granulomatous reactions that may be clinically mistaken for 
sarcoidosis.  Indeed, she opined that sarcoidosis is a 
multisystem disease of unknown etiology, and the precise 
antigenic stimuli that may be causative are unknown.  
However, she reported that the Veteran's pulmonary function 
testing reports dated 1995 and 2003 were normal.  
Furthermore, she reported that a 1993 chest X-ray revealed 
occasional small round opacities in the upper lung zones 
suggestive of pneumoconiosis, and that the chest X-ray 
findings may represent simple coal worker's pneumoconiosis 
or simple silicosis.  She also found that there was no 
evidence that the Veteran had current symptoms related to 
his prior diagnosis of sarcoidosis.

The August 2012 VHA report is based upon a review of the 
history, medical literature and is supported by a rationale.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].  Additionally, the 
August 2012 VHA reviewer's opinion is consistent with the 
Veteran's medical history, which is absent any 
symptomatology of sarcoidosis for many years after service.  
The Board adds that another VHA reviewer similarly concluded 
in an April 2012 report that after review of the Veteran's 
medical history and medical literature that it is less 
likely as not that his sarcoidosis is caused by in-service 
herbicide exposure.    

In support of his claim, the Veteran submitted a memorandum 
from his private doctor, Dr. M.F.  Dr. M.F. noted that the 
Veteran worked as a coal miner, but given the recent 
increase in literature suggesting that sarcoidosis is 
connected with exposure to environmental chemical dust, Dr. 
M.F. opined that the Veteran's exposure to herbicides "would 
be a most likely source of environmental chemical dust and 
exfoliant cause related to his sarcoidosis.  Certainly, 
there are no other known causes of this disease to which 
[the Veteran] has been exposed, therefore it would seem that 
a direct correlation between his Agent Orange exposure in 
Vietnam and the disease sarcoidosis exists."  In an October 
2012 statement, Dr. M.F. clarified that he "did not say that 
the sarcoid is caused by agent orange exposure and [was] 
aware of the variety of data available concerning this 
discussion."  He further stated that "there is no doubt 
agent orange exposure is associated with a variety of 
autoimmune and similar connective tissue diseases" and while 
"there may not be a direct proof that his sarcoid was caused 
by agent orange exposure...I don't think you can deny that 
there is at least a remote possibility that his agent orange 
exposure contributed to his multiple illnesses."

The Board has the authority to "discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the United States Court of Appeals 
for the Federal Circuit and the Court have specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Rather, in 
evaluating the probative value of competent medical opinion 
evidence, the Court has stated in pertinent part:  "The 
probative value of medical evidence is based on the medical 
expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches...As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board finds that the opinion of Dr. M.F. is outweighed 
by the VHA opinion.  Although Dr. M.F. noted that the 
Veteran worked as a coal miner, another source of 
environmental chemical dust, he did not consider that in his 
opinion.  In other words, Dr. M.F. did not opine as to why 
the herbicide exposure was at least as likely as not the 
result of the herbicide exposure despite the coal mining.  
Moreover, his opinion linking the sarcoidosis to herbicides 
is based on the principle that sarcoidosis can be caused by 
exposure to environmental chemical dust.  Here, the Veteran 
has at least two sources of environmental chemical dust, and 
Dr. M.F.'s findings only addressed one source.  On the 
contrary, as discussed above, the August 2012 VHA reviewer 
specifically considered the Veteran's postservice employment 
as a coal miner, and concluded that both the Veteran's 
employment as a coal miner and his exposure to herbicides 
did not result in his sarcoidosis.  In doing so, she related 
that there is no published data linking Agent Orange to 
sarcoid.  

The Board adds that the Veteran submitted a January 2007 
Under Secretary for Health Information Letter on Sarcoidosis 
report as well as an October 2007 Internet article which 
detailed the signs and symptoms of sarcoidosis.  The Board 
notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R.      § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses].  However, the report and article submitted by the 
Veteran are of a general nature and do not contain any 
information or analysis specific to the Veteran's case.  
Additionally, the Court has held that evidence which is 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 
390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The Board also recognizes that the Veteran has submitted 
copies of Board decisions which pertain to other veterans in 
support of this claim.  In this regard, the Veteran, in 
essence, cites to the Board's disposition of those cases as 
precedential in establishing his claim.  The Board 
emphasizes, however, that Board decisions are not 
precedential.  See 38 C.F.R. § 20.1303 (2012).  Rather, the 
Board must weigh the facts of each case and apply the 
governing laws and regulations without regard to 
dispositions in other veterans' cases based on separate and 
unique facts.

To the extent that the Veteran asserts that his sarcoidosis 
is related to his military service, the Board observes that 
lay people are competent to testify to visible or otherwise 
observable symptoms of disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
Furthermore, lay witnesses may, in some circumstances, opine 
on questions of diagnosis and etiology.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's 
categorical statement that "a valid medical opinion" was 
required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was 
a layperson, conflicts with Jandreau).  However, in this 
case, the Veteran's statements that he has sarcoidosis that 
is due to service, to include presumed herbicide exposure 
therein, relates to an etiological question as to an 
internal, not directly observable disease, unlike testimony 
as to a separated shoulder, varicose veins, or flat feet, 
which are capable of direct observation.  Compare Woehlaert 
v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose 
veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis) with Jandreau, 492 F.3d 
at 1376 (lay witness capable of diagnosing dislocated 
shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is 
competent to establish the presence of varicose veins); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his 
feet).  The lay statements of the Veteran concerning a 
relationship between his sarcoidosis and military service 
are therefore not competent in this regard.  

To the extent that the Veteran has asserted that he has had 
sarcoidosis continually since service, the Board notes that 
it is aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology in 
establishing service connection.  However, the Federal 
Circuit has held that section 3.303(b) applies only to those 
chronic conditions specifically listed in 3.309(a).  See 
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
Pertinently, sarcoidosis is not one of the listed chronic 
conditions.  Therefore, establishment of service connection 
on the basis of continuity of symptomatology is not 
warranted.  
 
In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for sarcoidosis, to include as due to herbicide 
agent.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for sarcoidosis, to 
include as due to in-service herbicide exposure, is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


